Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


3.  Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10664020B2 ( herein after “Yoshitani1”) in view of Hiroki (US 20150022957).
With regard to claim 1, Yoshitani1 teaches an electronic device comprising:
a display panel ( claim 1 of Yoshitani1, line 2);
a power storage device( claim 1 of Yoshitani1, line 4);

a sealing structure  comprising a first film and a second film (Claim 1 of Yoshtani1, line 6-7); and
wherein the display panel includes a light-emitting element(Claim 1 of Yoshtani1, line 11-12),
wherein the light-emitting element is configured to emit light with power supplied from the power storage device(Claim 1 of Yoshtani1, line 13-15),
wherein the circuit includes an antenna and is configured to charge the power storage device wirelessly(Claim 1 of Yoshtani1, line 16-17),
wherein the sealing structure is connected to the structure body,
wherein the display panel, the power storage device, and the circuit are sealed by the first film and the second film (Claim 1 of Yoshtani1, line 6-10),
wherein at least part of the sealing structure is configured to transmit light emitted from the light-emitting element(Claim 1 of Yoshtani1, line 18-20).
Yoshtani1 does not teach a structure body , the sealing structure is connected to the structure body  and wherein the structure body is capable of being worn on an arm .
However, Hiroki teaches a structure body ( e.g., 101, Fig. 1), the sealing structure ( e.g., 102, 103, Fig. 1A)is connected to the structure body ( e.g., 101, Fig. 1) and wherein the structure body is capable of being worn on an arm ( see claim 1 of Hiroki, structure body).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Yoshitani1, to include a structure body, the sealing structure is connected to the structure body  and wherein the structure body is capable of being worn on an arm, as taught by Hiroki, in order to attach the display on the structure, make the device become wearable on the human body.
With regard to claim 2, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein the power storage device, the antenna, and the display panel are stacked in this order from an arm side when the structure body is 
With regard to claim 3, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1  further teaches an audio input portion (claim 3 of Yoshitani1)
With regard to claim 4,  the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches a touch sensor(claim 4 of Yoshitani1).
With regard to claim 5, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1  further teaches a member which enables the electronic device to be worn on an arm(claim 5 of Yoshitani1).
With regard to claim 6, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein the display panel has a curved surface whose radius of curvature is larger than or equal to 1 mm and smaller than or equal to 150 mm, and wherein the power storage device has a curved surface whose radius of curvature is larger than or equal to 10 mm and smaller than or equal to 150 mm ( (claim 6 of Yoshitani1).
With regard to claim 7, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein the display panel includes a flexible portion(claim 7 of Yoshitani1).
With regard to claim 8, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein the power storage device includes a flexible portion(claim 8 of Yoshitani1).
With regard to claim 9, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein an inside of the sealing structure is a reduced pressure atmosphere(claim 9 of Yoshitani1).
With regard to claim 10, the combination of Yoshitani1 and Hiroki teaches all the limitations of claim 1, Yoshitani1 further teaches wherein a buoyancy material is inside the sealing structure(claim 10 of Yoshitani1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claim(s) 1-5, 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshitani (US 9,954,389)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regard to claim 1, Yoshitani teaches an electronic device comprising:
a display panel ( e.g., 10, Fig. 1B, Fig. 3A)

a circuit ( e.g., 30, Fig. 1B, Fig. 3A) ; and
a sealing structure( e.g., 41, Fig.3A ) comprising a first film( e.g., the 40a on the left side, Fig. 3A)  and a second film( e.g., the 40a on the right side, Fig. 3A);
and a structure body ( display on the belt, col 14, 45-55)
wherein  the display panel( e.g., 10, Fig. 1B) includes a light-emitting element( e.g., 11, Fig. 1B),
wherein the light-emitting element ( e.g., 11, Fig. 1B) is configured to emit light with power supplied from  the power storage device (e.g., 20, Fig. 1B),
wherein the circuit includes an antenna (e.g., 31, Fig. 1B),and is configured to charge the power storage device wirelessly(e.g., 20, Fig. 1B),
wherein the sealing structure ( 40, Fig. 19B) is connected to the structure body ( e.g., see Fig. 19B, 85 band)
wherein the display panel ( e.g., 10, Fig. 3A), the power storage device ( e.g., 20, Fig. 3A), and the circuit ( e.g., 30, Fig. 3A) are sealed by the first film ( e.g., the 40a on the left side, Fig. 3A) and the second film( e.g., the 40a on the right side, Fig. 3A);
wherein at least part of the sealing structure  is configured to transmit light emitted from the light-emitting element(e.g., 11,Fig. 1A ) ( see Fig. 37A and Claim 1 of Yoshitani), and wherein the structure body is capable of being worn on an arm ( e.g., see 19A).
With regard to claim 2,  Yoshitani teaches all the limitations of claim 1, Yoshitani further teaches wherein the power storage device, the antenna, and the display panel are stacked in this order from an arm side when the structure body is worn on the arm ( see claim 2 of 
With regard to claim 3, Yoshitani teaches all the limitations of claim 1, Yoshitani further teaches an audio input (e.g., col 45, line 34-36, device can be an audio reproducing device, therefore, it has an audio input).
With regard to claim 4, Yoshitani teaches all the limitations of claim 1, Yoshitani further teaches a touch sensor (e.g., Claim 10 of Yoshitani).
With regard to claim 5 Yoshitani teaches all the limitations of claim 1, Yoshitani further teaches further comprising a member which enables the electronic device to be worn on an arm( e.g., see Fig. 19A, 19B, the band). This element is interpreted under 35 U.S.C. 112(f) as a band (e.g., a string, a wire, a net, and a belt), a spring that is enables the electronic device to be worn on an arm (see applicant’s specification [0095]), and equivalents thereof.)
With regard to claim 7, Yoshitani teaches all the limitations of claim 1, Yoshitani further teaches wherein the display panel includes a flexible portion ( (e.g., Claim 6 of Yoshitani).
With regard to claim 8, Yoshitani teaches all the limitations of claim 1, Yoshitani further teaches the power storage device includes a flexible portion(e.g., Claim 7 of Yoshitani).
With regard to claim 9, Yoshitani teaches all the limitations of claim 1, Yoshitani further teaches wherein an inside of the sealing structure is a reduced pressure atmosphere (e.g., Claim 8 of Yoshitani).

	5. Claim(s) 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoshitani2 (US10998750B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or 
With regard to claim 1, Yoshitani2 teaches an electronic device comprising:
a display panel ( e.g., 10, Fig. 1B, Fig. 3A)
a power storage device( e.g., 20, Fig. 1B, Fig. 3A) This element is interpreted under 35 U.S.C. 112(f) as “power storage devices mean all elements and devices that have a function of storing electric power, and a storage battery (also referred to as a secondary battery) such as a lithium-ion secondary battery, a lithium-ion capacitor, an electric double layer capacitor, and the like are all power storage devices” in applicant specification [0004]) ;
a circuit ( e.g., 30, Fig. 1B, Fig. 3A) ; and
a sealing structure( e.g., 41, Fig.3A ) comprising a first film( e.g., the 40a on the left side, Fig. 3A)  and a second film( e.g., the 40a on the right side, Fig. 3A);
and a structure body ( display on the belt, col 14, 45-55)
wherein  the display panel( e.g., 10, Fig. 1B) includes a light-emitting element( e.g., 11, Fig. 1B),
wherein the light-emitting element ( e.g., 11, Fig. 1B) is configured to emit light with power supplied from  the power storage device (e.g., 20, Fig. 1B),
wherein the circuit includes an antenna (e.g., 31, Fig. 1B),and is configured to charge the power storage device wirelessly(e.g., 20, Fig. 1B),
wherein the sealing structure ( 40, Fig. 19B) is connected to the structure body ( e.g., see Fig. 19B, 85 band),

wherein at least part of the sealing structure  is configured to transmit light emitted from the light-emitting element(e.g., 11,Fig. 1B and claim 1 of Yoshitani2 ) and wherein the structure body is capable of being worn on an arm ( e.g., see 19A) .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claim 6 is/are rejected under 35 U.S.C. 103 as being obvious over Yoshitani (US 9,954,389)
With regard to claim 6, Yoshitani teaches all the limitations of claim 1, and further teaches the display panel has a curved surface whose radius of curvature is larger than or equal to 0.1mm  and smaller than or equal to 150 mm ( a light-emitting device that can be bent with a radius of curvature of greater than or equal to 0.01 mm and less than or equal to 150 mm can be used, col 48, line 20-30). the power storage device ( see Fig. 3A, display panel 10 is attached to power storage device 20and can be bend together) has a curved surface whose radius of curvature is larger than or equal to 0.1mm  and smaller than or equal to 150 mm ( a light-emitting device that can be bent with a radius of curvature of greater than or equal to 0.01 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of Yoshitani, to configure the display panel to have a curved surface whose radius of curvature to be larger than or equal to 1mm and smaller than or equal to 150 mm and wherein the power storage device has a curved surface whose radius of curvature is larger than or equal to 10mm and smaller than or equal to 150 mm,  in order to bend the display device to a suitable degree to be worn on the human’s arm without break the display device and satisfy user’s specific requirement. Further, Absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed amounts, the determination of the optimum or workable range(s) given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").  It is noted that the specification contains no disclosure of either the critical nature of the instant parameters or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, the modification the  radius of curved surface of the display and power storage device involves only ordinary skills in the art.

7.  Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitani (US 9,954,389)  in view of Klosky ( US 20130126533).
With regard to claim 10, Yoshitani teaches all the limitations of claim 1.
But not a buoyancy material is inside the sealing structure.
.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the device of claim 1, to include a buoyancy material to be inside the sealing structure, as taught by Klosky, in order to protect the electronic device and make it float to the top of the water if it drops in the water.

Response to Argument
8. Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kajiya (US 9024184) teaches about a sealing structure to seal a housing for electronic equipment
	Tsai ((US 2011/0013491) teaches about a wearable device with battery, display and antenna.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.